Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear, in view of the specification, what differences there are between the “variable restrictor” (claim 1), and the nozzles (claim 1).  
The amended specification (11/23/21) describes that the pair of nozzles is “operatively connected to the variable restrictors” (para. 0011), thus implying that the nozzles are separate from the variable restrictors.  However there is no description of “a variable restrictor operatively connected to the nozzles”, outside of what is already claimed.  What Applicant discloses to function as variable restrictors is the combination of the also-claimed piezoelectric bendable members together with the also-claimed pair of nozzles.  If the variable restrictor(s) therefore comprise the combination of the nozzles together with the piezoelectric bendable members, then the claim should not 
(The original specification described that “the pair of nozzles serve as the restrictors” (para. 0011).  Under this provision, if the nozzles are the variable restrictor(s) as indicated in original para. 0011, the claim should not recite them as separate elements, but should instead use the same terminology to refer to the same elements.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 15-17 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Sopha (US 4,061,155) in view of Wirtl (US 2007/0045579).

Regarding claim 1, Sopha discloses a

a valve housing (11, 18), the valve housing being defined by a passageway (the openings therethrough, e.g. 21, 22, 23, and space in which the spool 19 fits), the passageway being operable to carry a fluid (e.g., col. 3 lines 8-19); 

a pilot valve mechanism (12);





a spool valve (19) operationally connected to the pilot valve mechanism pilot valve mechanism 





a valve controller (17) operationally connected to the linear position sensing device and the spool valve (e.g., FIG 1 and col. 6 lines 15-24), the valve controller receiving the feedback from the linear position sensing device, whereby based on the feedback the valve controller transmitting an electrical command signal (to 12) commanding the spool valve to move until the spool position achieves a command position (e.g., it’s a “position regulating circuit”; see Abstract and the description, for example at col. 5 lines 54-60) and a force on the spool valve is in equilibrium with the pressure difference across the spool valve (i.e., when the valve is not moving, there are no unbalanced forces acting thereon and the valve position is determined by the two pilot pressures acting on the ends of the spool valve); and



wherein the assembly does not contain feedback spring (there is no disclosed “feedback spring”, and the springs shown to the left and right of spool 19 in Figure 1 are disclosed as centering springs).

Sopha does not disclose the pilot valve mechanism to comprise a pair of nozzles, a pair of piezoelectric bendable members, a variable restrictor (as understood), and a piezo driver for controlling the piezoelectric bendable members as claimed.
	Wirtl teaches that it was known in the art as of the effective filing date to control a similar pressure differential using a similar pilot valve mechanism which comprises: 

a pair of nozzles (the illustrated elements which form openings 55a, 55b), the nozzles being in communication with the fluid, the nozzles terminating at a pair of orifices (55a, 55b); 

a pair of piezoelectric bendable members (57a, 58a; and 57b, 58b) disposed adjacent to the nozzles, the piezoelectric bendable members being operable to bend to an open position away from the nozzles to enable flowage of the fluid through the nozzles, the piezoelectric bendable members being operable to return to a closed position towards the nozzles to at least partially restrict flow through the nozzles (e.g., see para. 0050-0053); 

a variable restrictor (as understood; the nozzles and piezoelectric bendable members together function as a variable restrictor) operatively connected to the nozzles, the variable restrictor generating a pressure difference across the spool valve when two curtain-areas between the piezoelectric bendable member and the nozzle are unequal (when the piezoelectric bendable members are at dissimilar positions, the associated apertures of the two nozzles will allow one side to vent faster than the other, and the associated pressures at 37a and 27b will be unequal across the spool valve), and

a piezo driver (the output 18) generating voltage proportional to the electrical command signal from a similar valve controller (that part of 18 which performs the calculations) that operates the piezoelectric bendable members.

To equivalently create the required pressure differential required to operate Sopha’s spool valve, and/or to increase variability in the operation of Sopha’s system (such as by closing both sides of the spool valve to pressure or vent), it would have been obvious to use a pilot valve mechanism which includes a pair of nozzles, a pair of piezoelectric bendable members, a variable restrictor, and a piezo driver in Sopha’s system, as claimed by Applicant and taught by Wirtl.

Regarding claim 2, Wirtl teaches wherein the piezoelectric bendable members bend independently of each other to independently regulate flow through the nozzles (e.g., see para. 0049).
Regarding claim 3, Sopha/Wirtl do not disclose wherein the variable restrictor is controlled by a valve control software.  However the use of valve control software was notoriously well-known in the art at the time of filing and it would have been obvious to use valve control software to allow the operation of the Sopha/Wirtl system to be easily adjusted.
Regarding claim 4, Wirtl teaches an H-bridge (comprising 54a, 54b, and 55a, 55b; akin to Applicant’s FIG 7) operable to switch the polarity of a differential pressure applied across to a load (the valves at 55a, 5tb can reverse the applied differential pressure), and it would have been obvious to use these features in Sopha’s system to ensure similar operability.
Regarding claim 5, Sopha/Wirtl discloses the H-bridge to comprise 2 switches (the valves at 55a, 55b), not 4 switches.  However it was well known in the art at the time of filing to use an H-bridge comprising 4 switches (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to use adjustable orifices at 54a, 54b to similarly adjust the applied pressure differential in the case of a malfunction of 55a, 55b.
Regarding claims 6-10, piezoelectric bendable members that are non-metallic, ring-bending, and multilayer / piezoceramic monolayer as claimed were well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to instead embody Wirtl’s piezoelectric bendable to include these claimed features as a means to similarly and predictably achieve the required valving function required of Wirtl, for instance in the case of supply or cost constraints on the embodiment of piezoelectric member disclosed by Wirtl.  (Under this analysis, the product-by-process limitations of claims 9 and 10 are given limited patentable weight.)
Regarding claims 11 and 12, see the analysis of the end of claim 1, where these features are also recited with regard to the piezo driver.  
Regarding claims 13 and 14, see the analysis of claim 1 and the recited details of the electrical controller and the piezo driver.
Regarding claims 15 and 16, Sopha discloses a closed position control loop (the position sensor senses the position of the spool, which the controller uses to adjust the pilot valve by comparing the sensed position with a set point at 55, which pilot valve operates to re-position the spool).
.

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
Applicant argues that Sopha discloses springs, however the claims require an absence of “feedback spring”.  Sopha’s springs are not disclosed by Sopha as feedback springs, but rather as centering springs (col. 3 line 68; also admitted by Applicant the Remarks of 11/23/21, end of p. 9).  Therefore, the claim language reads on Sopha since Sopha does not disclose “feedback spring”.
Applicant argues that Sopha uses a single control output channel.  In response, see Sopha’s two control output channels 34 and 35.
Applicant argues that Sopha uses four control feedback input channels.  In response, the claim language does not preclude this feature.
Applicant’s arguments (Remarks, pp. 10-11) that Wirtl’s pilot valve mechanism cannot control each vent independently, and it cannot open both vents simultaneously is not commensurate in scope with the claim language.  Applicant’s claim language does not preclude such operational features.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is to equivalently create the required pressure differential required to operate Sopha’s spool valve, and/or to increase variability in the operation of Sopha’s system (such as by closing both sides of the spool valve to pressure or vent).
Applicant’s argument that the combination would require removing the pressure regulator from Wirtl’s pilot valve mechanism is not understood, as Applicant does not explain why such a pressure regulator would need to be removed.  What is more, even if the pressure regulator would need to be removed, there is nothing about not using Wirtl’s pressure regulator in the modification of Sopha that would result in Sopha being unsatisfactory for its intended purpose.
Applicant’s argument that there are “too many design differences” between Wirtl and Sopha to make the combination (Remarks, p. 13)  is not persuasive, as none of these design differences (different number of output ports, etc.) amount to a convincing reason not to make the combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
2/15/22